 





EXHIBIT 10.4

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.

 

COMMON STOCK PURCHASE WARRANT

 

NUO THERAPEUTICS, INC.

 

Shares: _______

Issue Date: May 5, 2016

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [_____________] or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after November 5, 2016 (the “Initial Exercise
Date”) and on or prior to the close of business on the May 5, 2021 five (5) year
anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from NUO THERAPEUTICS, INC., a
Delaware corporation (the “Company”), up to [______] shares (the “Shares”) of
Common Stock, par value $0.0001 per share, of the Company (“Common Stock”). The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2(b).

 

1.           Purchase of Shares.  Subject to the terms and conditions
hereinafter set forth, the Holder is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the Holder in writing), to purchase from the Company up to
[______________] fully paid and nonassessable Shares at the Exercise Price.

 

2.           Definitions.

 

(a)          Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in that certain Common Stock Subscription Agreement (the
“Purchase Agreement”), dated on or about April 25, 2016, by and among the
Company and the purchasers signatory thereto.

 

(b)          Exercise Price.  The exercise price for the Shares initially shall
be $[____] per share, as adjusted from time to time (such price, as adjusted
from time to time, is herein referred to as the “Exercise Price”).

 

(c)          Exercise Period.  This Warrant shall be exercisable, in whole or in
part, during the term commencing on the date hereof and ending on the
Termination Date.

 

3.          Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with the terms hereof, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:

 

(i)          the surrender of the Warrant, together with a notice of exercise in
substantially the form attached hereto as Exhibit A to the Secretary of the
Company at its principal offices; and

 

(ii)         the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased, in cash (through a
check payable to the Company or by wire transfer to an account designated by the
Company).

 

4.          Certificates for Shares.  Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Shares so
purchased shall be issued as soon as practicable thereafter, and in any event
within thirty (30) days of the delivery of the subscription notice.

 

1

 

  

5.          Issuance of Shares.  The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof. The Company shall at all times reserve and
keep available solely for the issuance and delivery upon the exercise of this
Warrant, such number of Shares sufficient to permit the exercise in full of this
Warrant.

 

6.          Adjustment of Exercise Price and Number of Shares.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)          Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant subdivide the Shares,
by split-up or otherwise, or combine its Shares, or issue additional shares as a
dividend, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 6(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

 

(b)          Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 6(a) above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
Shares as were purchasable by the Holder immediately prior to such
reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof, including Sections 6(a), shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.

 

(c)          Notice of Adjustment.  When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the Holder of such event
and of the number of Shares or other securities or property thereafter
purchasable upon exercise of this Warrant, and furnish the Holder with a
certificate of its Chief Financial Officer, including computations of such
adjustment in the number or kind of shares purchasable upon exercise of the
Warrant, or in the Exercise Price.

 

7.            No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

 

8.            Restrictive Legend. The Shares (unless registered under the
Securities Act of 1933, as amended (the “Act”)) shall be stamped or imprinted
with a legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

 

2

 

 

9.          Warrants Transferable.  Subject to compliance with the terms and
conditions of this Section 9, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Holder (except for
transfer taxes), upon surrender of this Warrant properly endorsed or accompanied
by written instructions of transfer.  With respect to any offer, sale or other
disposition of this Warrant or any Shares acquired pursuant to the exercise of
this Warrant prior to registration of such Warrant or Shares, the Holder agrees
to give written notice to the Company prior thereto, describing briefly the
manner thereof, together with a written opinion of such holder’s counsel, or
other evidence, if requested by the Company, to the effect that such offer, sale
or other disposition may be effected without registration or qualification
(under the Act as then in effect or any federal or state securities law then in
effect) of this Warrant or the Shares and indicating whether or not under the
Act certificates for this Warrant or the Shares to be sold or otherwise disposed
of require any restrictive legend as to applicable restrictions on
transferability in order to ensure compliance with such law; provided, however,
the Company shall not require an opinion of counsel in any transaction in
compliance with Rule 144 promulgated by the SEC under the Act.  Upon receiving
such written notice and reasonably satisfactory opinion or other evidence, if so
requested, the Company, as promptly as practicable, shall notify the Holder that
such person may sell or otherwise dispose of this Warrant or such Shares, all in
accordance with the terms of the notice delivered to the Company.  If a
determination has been made pursuant to this Section 9 that the opinion of
counsel for the Holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the Holder promptly with details thereof
after such determination has been made.  Each certificate representing this
Warrant or the Shares transferred in accordance with this Section 9 shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with such laws, unless in the aforesaid opinion of counsel for the
Holder, such legend is not required in order to ensure compliance with such
laws.  The Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions.

 

10.         Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of the Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

 

11.         Amendments and Waivers.  This Warrant may be modified or amended or
the provisions hereof waived only with the written consent of the Company and
the Holder.

 

12.         Notices of Certain Transactions.  In case (a) the Company shall take
a record of the holders of its outstanding stock of the same class as the Shares
purchasable under this Warrant (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, (b) of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger in which
the shares of capital stock of the Company outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation, at least a majority, by voting power, of the capital
stock of the surviving corporation), or any transfer of all or substantially all
of the assets of the Company, or (c) of the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, then, and in each such
case, the Company will mail or cause to be mailed to the Holder a notice
specifying, as the case may be, (i) the date on which a record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation, redemption or conversion is to take place,
and the time, if any is to be fixed, as of which the holders of record of the
Company’s outstanding stock of the same class as the Shares purchasable under
this Warrant (or such other stock or securities at the time deliverable upon
such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation, redemption or conversion) are to be determined. Such
notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

 

3

 

 

13.         Notices.  All notices and other communications given or made
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, with a copy
to be sent by United States first class mail, postage prepaid, (c) five (5) days
after being sent by registered or certified mail, return receipt required,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the respective parties at their
address or fax number as set forth on the signature page to the Purchase
Agreement or to such electronic mail address, facsimile number or address as
subsequently modified by written notice given in according with this Section 13.

 

14.         No Impairment.  The Company shall not, by amendment of its
certificate of incorporation or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
shall at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment.

 

15.         Governing Law.  This Warrant and all actions arising out of or in
connection with this Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware or of any other state.

 

16.         Rights and Obligations Survive Exercise of Warrant.  Unless
otherwise provided herein, the rights and obligations of the Company, of the
Holder and of the holder of the Shares issued upon exercise of this Warrant,
shall survive the exercise of this Warrant.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  NUO THERAPEUTICS, INC.         By:       Name:           Title:

 

  Address:

207A Perry Parkway, Suite 1

 

Gaithersburg, MD 20877

 

Accepted and agreed:                   Name and Position       Address:  

 

[Signature Page to Form of Warrant]

 

 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

  

TO: NUO THERAPEUTICS, INC.                          

 

Attention: Chief Executive Officer

 

1.          The undersigned hereby elects to purchase __________ Shares of Nuo
Therapeutics, Inc. common stock pursuant to the terms of the attached Warrant.

 

2.          Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:

 

 

(Name)       (Address)

 

3.          The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares and all representations and warranties of the undersigned set forth
in Section 10 of the attached Warrant are true and correct as of the date
hereof.

 

 

        (Signature)           (Name)       (Date)   (Title)

 

 

 

 

FORM OF TRANSFER

 

(To be signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of  ________________________ of
NUO THERAPEUTICS, INC.. to which the attached Warrant relates, and appoints
______________ Attorney to transfer such right on the books of __________, with
full power of substitution in the premises.

 

Dated: ____________________

 

          (Signature must conform in all respects to name of Holder as specified
on the face of the Warrant)           Address:                                  
        Signed in the presence of:                      

 



 

 